Citation Nr: 9924453	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1980 to August 1984.

In May 1997, the RO denied-as not well grounded-the 
veteran's claim for service connection for bilateral varicose 
veins.  In June 1997, he requested a hearing at the RO.  In 
November 1997, he advised the RO that he wished to delay the 
scheduling of his hearing so that he could obtain additional 
evidence concerning his claim.  Later that month, the RO sent 
him a letter notifying him that his hearing had been 
canceled, and that he needed to contact the RO when he wanted 
it rescheduled.  He failed to do so.  Additionally, while his 
substantive appeal (on VA Form 9) included a request for a 
hearing before a Member of the Board sitting at the RO (i.e., 
a Travel Board hearing), he failed to appear for the hearing 
in March 1999, despite being provided notice of the date, 
time, and location of it.  Accordingly, no further action 
regarding his request for a hearing is necessary.  
See 38 C.F.R. § 20.704(d), (e) (1998).  Also, since the RO 
granted service connection for chronic superficial vein 
thrombosis (i.e., varicose veins) of the left lower extremity 
in March 1998, the only remaining issue before the Board of 
Veterans' Appeals (Board) is whether the veteran is entitled 
to service connection for varicose veins of the right leg.  
He did not appeal the rating or effective date assigned for 
those affecting his left leg, so there no longer is an appeal 
concerning that extremity.  See 38 C.F.R. § 20.200.

FINDING OF FACT

There is no competent medical evidence of record suggesting 
the veteran currently has (or ever has had) varicose veins 
involving his right leg.

CONCLUSION OF LAW

The veteran's claim for service connection for varicose veins 
of the right leg is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or an injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (1998).

A preliminary determination, however, that must be made in a 
case, as here, involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) contain numerous 
references-at least 11 dated from February to May 1983-
pertaining to treatment he received for varicose veins 
involving his left leg.  These records show that he initially 
was scheduled to undergo surgery (involving a "stripping" 
procedure) in February 1983, which was rescheduled for May 
1983.  In one record, dated February 29, 1983, reference is 
made to such procedure for his "right" leg.  However, it 
appears the reference actually was meant to concern his left 
leg since he underwent surgery on his left leg (and not his 
right leg) in May 1983, and since a record dated May 3, 1983, 
clarifies that the surgery initially scheduled for February 
1983 was for left leg varicose veins-as opposed to any 
involving the right leg.  Additionally, all other treatment 
records, dated through May 1983, refer to left leg varicose 
veins and/or left leg varicose vein stripping surgery, 
without any mention of the right leg.  The veteran was 
discharged from the military in August 1984.

None of the medical evidence that the veteran or anyone else 
acting on his behalf has submitted since service suggest that 
he has (or ever has had) varicose veins involving his right 
leg, as opposed to his left leg, which has been service 
connected.  A well-grounded claim for service connection 
requires competent medical evidence of current disability, 
and there is no such evidence in this case.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.  Although the veteran and 
his representative allege that he has varicose veins of the 
right leg, they do not have the necessary medical training 
and expertise to render such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, their 
allegations have no probative value.  A well-grounded claim 
for service connection requires more than just mere 
allegations; there also must be medical evidence supporting 
the allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The medical evidence currently on file only pertains 
to varicosities involving the left leg; there is absolutely 
no mention of varicosities affecting the right leg, either by 
the private doctors who have examined and treated the veteran 
since service, or by the VA doctors, including the one who 
examined him in February 1998 in connection with his present 
appeal.  However, that notwithstanding, even were the Board 
to ignore this deficiency in the veteran's claim and assume, 
arguendo, that he currently has varicose veins involving his 
right leg, there still is no medical evidence linking them to 
his service in the military, so his claim still would not be 
well grounded.  Lathan v. Brown, 7 Vet. App. 359 (1995).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The veteran's representative 
requested that the Board remand the claim to the RO for 
further development of the evidence, including another search 
for the veteran's service medical records.  However, aside 
from the fact that most of his service medical records were 
obtained during the course of his appeal, the absence of any 
remaining records from service is not dispositive of the 
claim because those records from service, even if available 
for consideration, could not show evidence of current 
disability, or a relationship of it to the veteran's service 
in the military, which are the primary deficiencies in his 
claim-not the absence of some of his service medical 
records.  Hence, no heightened "duty to assist" 
in obtaining alternative service records is triggered.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
August 1997 Statement of the Case (SOC) of the requirement to 
a submit well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for right leg varicose veins is denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

